Citation Nr: 0839945	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C (or 
non-A, non-B hepatitis).  

2.  Entitlement to an initial evaluation in excess of 30 
percent prior to December 16, 2006, and to an initial 
evaluation in excess of 50 percent for service-connected 
depressive disorder from that date.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for a depressive 
disorder and assigned an initial 30 percent disability 
evaluation, effective June 8, 2004, and which denied 
entitlement to service connection for hepatitis C.  During 
the pendency of this appeal, the initial evaluation for 
depressive disorder was increased to 50 percent from December 
16, 2006.  Although the evaluation initially assigned was 
increased, and a staged increased rating was assigned, the 
veteran's appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2008.

The claim on entitlement to service connection for hepatitis 
C (non-A, non-B) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 16, 2006, the veteran's service-
connected depressive disorder was manifested by disturbances 
of mood and motivation, weight loss, difficulty sleeping, and 
by Global Assessment of Functioning scores ranging from 50 to 
60, and by intermittent private treatment and use of 
medications, but was not manifested by panic attacks, 
stereotyped speech, impairment of memory or concentration, 
impaired abstract thinking, difficulty understanding 
commands, and the veteran maintained the relationships in 
place during the period.  

2.  From December 16, 2006, the veteran's service-connected 
depressive disorder is manifested by Global Assessment of 
Functioning scores ranging from 49 to 55, increased 
difficulty sleeping, the need for continuous medical care and 
medications, but not by violent outbursts, impaired impulse 
control, diminished ability to maintain personal hygiene or 
grooming, difficulty with verbal communication, 
disorientation, delusion or hallucinations, or other 
impairment of thinking.  


CONCLUSIONS OF LAW

1.  Criteria for an initial evaluation in excess of 30 
percent for disability due to a depressive disorder have not 
been met prior to December 16, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2008). 

2.  Criteria for an initial evaluation in excess of 50 
percent for disability due to a depressive disorder have not 
been met from December 16, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before the Board assesses the merits of the appeal, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) must be examined.  As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  


Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

This appeal for an increased initial evaluation in excess of 
30 percent prior to December 16, 2006 and to an initial 
evaluation in excess of 50 percent from that date, for 
depressive disorder, arises from the initial grant of service 
connection for this disability.  The Courts have held that 
once service connection is granted, the claim is 
substantiated, and additional notice is not required as to 
such claim, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  Each claims addressed in this 
appeal arises from the veteran's disagreement with an initial 
evaluation following an original grant of service connection.  
Further discussion of VA's duty to notify the claimant is not 
required, since each claim has been substantiated during the 
pendency of this appeal.

Duty to assist

During this period, the veteran has submitted and identified 
private clinical records and opinions.  All identified 
evidence has been obtained.  VA clinical records have been 
obtained and associated with the claims files.  The veteran 
has been afforded VA examinations.  The veteran testified in 
his own behalf before the RO and before the Board.  The 
veteran has submitted statements in addition to his 
testimony.

The veteran has not identified any additional records which 
would be relevant to the issues on appeal.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


No further notice or assistance to the veteran is required to 
fulfill VA's duties to the veteran.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate 
review may proceed.

Law and regulations applicable to claims for increased 
initial evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's claim for 
a higher initial evaluation for his disability, including a 
higher initial evaluation for each stage addressed in the 
staged rating, requires consideration of staged ratings.

Claim for increased initial (staged) ratings for depressive 
disorder

The veteran was granted service connection for depressive 
disorder by a rating decision issued in March 2005, and an 
initial 10 percent evaluation was assigned under Diagnostic 
Code (DC) 9434.  Under the general rating formula for the 
evaluation of mental disorders, major depressive disorders 
will be rated as 10 percent disabling under 38 C.F.R. § 
4.130, where there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.


If the evidence reflects occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events), a 30 percent rating will be 
assigned.

If there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent evaluation is warranted.

Deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such severe 
symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or, inability to establish and maintain effective 
relationships, warrant a 70 percent evaluation.

If symptoms are so severe as to result in total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
; persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name warrant a 100 percent evaluation.

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A.  Initial evaluation in excess of 30 percent prior to 
December 16, 2006

In June 2004, the veteran submitted a claim for service 
connection for a psychiatric disorder.  Private clinical 
records dated in September 2004 disclose that the veteran 
sought psychotherapy.  The veteran had recently lost a 
brother to suicide.  The therapist detailed numerous other 
tragedies in the veteran's life.  The veteran had lost 20 to 
30 pounds over the last few months and reported that he was 
not sleeping well.  The provider indicated that the veteran's 
motor activity was slowed and his expression was sad.  His 
mood was depressed.  His insight was fair.  There were no 
hallucinations, and his mental activity was logical.  The 
provider assigned a GAF score of 50.  The veteran was taking 
medication to control his sleep difficulties. 

The veteran was afforded VA examination in December 2004.  At 
that time, the veteran was cooperative, satisfactorily 
groomed, and was composed.  His motor activity was within 
normal limits.  His speech was somewhat underproductive, but 
progressed in a normal fashion.  His mood was normal and his 
affect was appropriate to the content of the discussion.  The 
veteran's perception appeared normal, and there was no 
evidence of any distorted thinking.  The veteran was alert 
and oriented.  His memory appeared largely unimpaired.  His 
general knowledge was consistent with his education.  The 
veteran had no legal problems.  He was raising his daughter's 
children.  His insight and judgment appeared intact.  The 
examiner assigned a diagnosis of depressive disorder, not 
otherwise specified, and assigned a GAF score of 60.

The veteran next sought private psychiatric treatment in 
April 2005.  He was frustrated and depressed, with concerns 
about his hepatitis C and rheumatoid arthritis.  The provider 
who saw the veteran in May 2005 reported symptoms consistent 
with those observed in September 2004 and April 2005.  A GAF 
score of 50 was again assigned.  Zoloft was prescribed.  
Private clinical records dated through August 2005 reflect 
that the veteran continued to use medication to control his 
depression.  The private provider who examined the veteran in 
August 2005 signed a GAF score of 55.

The clinical evidence establishes that the veteran sought 
treatment in September 2004, but did not maintain that 
treatment.  He again sought treatment in April 2005, but did 
not maintain that treatment.  It is unclear whether he 
continued to take the prescribed sleeping medication during 
those periods when he was not receiving psychotherapy.  

It is clear that the veteran had significant symptoms of 
depression, including weight loss and lack of motivation, 
during this period.  However, the VA examiner described less 
severe symptoms than the veteran's private providers, and the 
assigned GAF score range from 50 to 60.  It is also clear 
that the veteran did not seek continuous medical care during 
this period, as shown by the January 2005 letter from the 
private provider reminding the veteran that he had not been 
seen for some time.  

The evidence establishes that the veteran had a flattened 
affect, consistent with a 50 percent evaluation, but he 
performed routine tasks, routine self-care, and his verbal 
communication was normal, symptoms consistent with a 30 
percent evaluation.  The veteran's judgment and abstract 
thinking were not described as impaired, as would be shown 
with a 50 percent evaluation.  However, his motivation and 
mood were clearly disturbed, with little social interaction 
and few friends, consistent with a 50 percent evaluation.  

The evidence establishes that the veteran did not seek 
treatment regularly during this period.  A February 2007 
letter from JTA, MD, and Dr. A's December 2006 and January 
2007 treatment notes, fail to disclose that the veteran was 
receiving treatment for his depression immediately before he  
present to Dr. A. in December 2006.  The GAF score assigned 
in September 2004 is more consistent with a 50 percent 
evaluation under DC 9343, while the GAF score of 60 assigned 
on VA examination in December 2004 is more consistent with a 
30 percent evaluation.  Thus, some evidence is more 
consistent with a 30 percent evaluation, and other evidence 
is favorable to a 50 percent evaluation.  

Considering the entirety of the evidence during the period 
prior to December 16, 2006, the Board finds that the evidence 
is most consistent with a 30 percent evaluation, because the 
veteran did not require continuous medication or treatment, 
although the veteran did have continuous disturbances of 
motivation and mood.  While the veteran met almost all the 
criteria for a 30 percent evaluation, he met only a few 
criteria for a 50 percent evaluation.  That evidence, 
considered together with the fact that he sought treatment 
and medication only intermittently, establishes that the 
veteran did not meet or approximate the criteria for a 50 
percent evaluation.  

Although some evidence is favorable to a 50 percent 
evaluation, the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 30 percent prior 
to December 16, 2006.  As the evidence is not in equipoise, 
the statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim for an initial evaluation 
in excess of 30 percent prior to December 16, 2006 for 
service-connected depressive disorder must be denied.  



B.  Initial evaluation in excess of 50 percent from December 
16, 2006

In a private medical statement dated in February 2007, JTA, 
MD, reports that he treated the veteran beginning December 
19, 2006.  He reported that the veteran now required a 
psychotropic medication as well as medication to control 
sleep difficulties.  GAF scores of 49 and 50 were assigned in 
January 2007.

On VA examination conducted in August 2007, the examiner 
noted that the veteran continued with individual 
psychotherapy and use of medications.  The veteran did not 
manifest inappropriate or ritualistic behavior.  He was able 
to interpret proverbs.  He denied panic attacks, homicidal 
thoughts, or suicidal thoughts.  The veteran was able to 
maintain his personal hygiene and conduct activities of daily 
living.  The examiner noted that the veteran had apparently 
attempted to return to employment, at a new job, but had not 
been able to succeed at that effort.  The veteran reported 
difficulty sleeping, having few friends, and having a 
difficult relationship with his wife, although they have been 
married for more than 30 years.  The examiner opined that the 
veteran had been chronically and moderately depressed for 
many years that had managed to function respectably (or at 
least passably) in spite of that depression.  

The examiner further opined that the veteran's depression was 
exacerbated by the effects of his liver disease and as a 
result of a personality disorder.  The examiner stated that 
he was not able to determine the extent of the current 
depression attributable to the pre-existing personality 
disorder or to develop a separate GAF score for depression 
attributable to the veteran's liver disease.  The examiner 
assigned a GAF score of 55.  

As noted above, the veteran is seeking an evaluation in 
excess of 50 percent from December 16, 2006.  To establish 
entitlement to a 70 percent evaluation, the next higher 
evaluation in excess of 50 percent, the veteran must show 
deficiencies in most areas, with such severe symptoms as 
suicidal ideation, obsessional rituals, difficulty with 
verbal communication, impaired impulse control (such as 
unprovoked irritability with periods of violence), 
disorientation, or neglect of personal appearance and 
hygiene, as examples of such serious symptoms.  The medical 
evidence establishes that the veteran maintains personal 
hygiene, performs routine activities, is able to communicate 
effectively verbally, does not have impaired impulse control, 
has not displayed violent outbursts, and independently 
performs activities such as taking care of his daughter's 
children, whom the veteran and his wife are raising.  

There is no evidence that the veteran displays any symptoms 
of severe depression not discussed above.  The examiner 
specifically characterized the veteran's psychiatric disorder 
as moderate.  While the examiner's characterization is not 
conclusive, the Board notes that the characterization of the 
service-connected disorder as moderate is entirely consistent 
with the described symptoms and behaviors.  Although a GAF 
score of less than 50 is reflected in at least one clinical 
note, the veteran's GAF scores were generally 50 or above, up 
to 55.  The GAF scores are generally consistent with a 
determination that the veteran's symptoms are moderate, 
warranting a 50 percent evaluation, but not an evaluation in 
excess of 50 percent.

The Board notes that the increased symptomatology warranting 
the increased evaluation from 30 percent to 50 percent is 
based on private treatment which apparently began on December 
19, 2006.  The RO has granted the increased evaluation as of 
December 16 rather than December 19.  The Board does not 
disagree with this effective date for the increased 
evaluation, but notes that the increase is factually 
ascertainable as of the date the veteran was first seen by 
Dr. A, which Dr. A has stated was on December 19, 2006.

The preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent from December 16, 
2006.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim for an evaluation in excess of 50 
percent for service-connected depressive disorder must be 
denied.  




ORDER

The appeal for an initial evaluation in excess of 30 percent 
prior to December 16, 2006, for service-connected depressive 
disorder, is denied.  

The appeal for an initial evaluation in excess of 50 percent 
from December 16, 2006, for service-connected depressive 
disorder, is denied.  


REMAND

The evidence of record establishes that the veteran's 
military occupational specialty (MOS) was as a medical 
specialist, similar to civilian work as a nurse aide.  The 
veteran contends that he was assigned to duties in the 
operating room, including cleaning up after procedures, and 
was exposed to blood and other body fluids, sometimes without 
gloves and other protections.  The veteran contends that he 
was not exposed to blood and body fluids after service.  The 
evidence of record establishes that the veteran worked in a 
city Public Works Department for approximately 24 years in 
various capacities.  The evidence does not disclose the 
veteran's employment duties.  The veteran testified, at his 
February 2007 Travel personal hearing, that he was not 
exposed to blood or bodily fluids during his employment.  

Although the veteran was apparently employed by the city for 
approximately 24 years, there is no clinical information, 
medical history, or personnel records which disclose the 
veteran's employment tasks or medical history during that 
lengthy period.  VA is therefore on notice of records that 
may be probative to the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran should be afforded the 
opportunity to identify or submit records which would reflect 
his clinical treatment and medical history from 1977 to 2004.

Private medical statements dated in April 2005 and July 2005 
which expressed an opinion that the veteran's hepatitis C was 
contracted as a result of his military occupational specialty 
in service reflects that the veteran denied a history of drug 
use.  However, the evidence of record establishes that the 
veteran's 1975 incarceration was for possession of illegal 
drugs.  The specific type of drug possessed is not 
established by the evidence of record.  Additional 
development of this evidence is required in order to obtain 
medical opinion based on an accurate factual basis.  

The veteran's December 2004 VA examination indicates that the 
veteran reported having obtained a tattoo on the right thigh 
in 1975.  The evidence of record establishes that the veteran 
was incarcerated beginning in 1975 through 1977, so the 
examiner's statement of the veteran's report suggests that 
the veteran obtained this tattoo shortly before or during his 
incarceration.  In a June 2005 statement, the veteran 
contends that he received that tattoo in 1970, during his 
service, rather than post-service in 1975.  The veteran 
testified, at his February 2007 Travel Board hearing, that he 
obtained the tattoo on his thigh in 1970 or 1971, while he 
was stationed in Panama.  The veteran has submitted a 
favorable October 2008 private medical opinion, among other 
favorable private medical opinions, which indicates that 
needle sticks the veteran incurred during his service as a 
medic are more likely to be etiologically related to the 
veteran's hepatitis C than a tattoo he received in service.  

The veteran's service separation examination conducted in 
1971 discloses that the veteran had facial acne, but includes 
no notation regarding a tattoo.  Thus, there is contradictory 
evidence as to when the veteran obtained a tattoo on the 
right thigh.  Moreover, the veteran's service medical records 
include no reports of needle sticks.  Further evidence in 
this regard, to include the veteran's personnel records and 
performance evaluations, as well as any other records which 
can be identified which might disclose such information, 
should be sought.  

The veteran indicated that he was hospitalized at the 
Saginaw, Michigan VA Medical Center in 1973.  If any of those 
records are available, those records could assist in 
determining whether a tattoo was or was not present prior to 
1975.  An attempt to obtain those records should be made.

The Board acknowledges that a veteran may be exposed to 
hepatitis C during the course of duties as a military 
corpsman or medical worker, and that some studies suggest 
that hepatitis C can remain dormant for more than 30 years.  
See VBA Fast Letter 04-13 (June 29, 2004).  More specific 
information about the exact nature of the veteran's duties as 
a medic, and how long he performed those duties, is required 
in order to obtain accurate assessment of the veteran's risk 
factors.  

The veteran should be afforded an opportunity to provide any 
evidence he may have or identify any relevant evidence which 
might show when he received a tattoo on his right thigh.  In 
particular, the Board notes that employment clinical records 
or records related to the veteran's incarceration could 
establish whether the veteran had a tattoo prior to 
employment or incarceration, and the veteran should be asked 
to authorize release of such records.  

The Board further notes that numerous Court cases refining 
the interpretation of the VCAA, and thus the requirements of 
notice to the veteran, since the RO issued VCAA notice in 
this case in June 2004.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) should be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's responsibilities 
in developing the evidence, including what 
evidence the veteran is responsible to 
obtain and what evidence VA will obtain, 
and a request that the veteran provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002 & Supp. 2006).  In 
particular, the notice should ask the 
veteran to identify any relevant evidence 
which is not yet of record.

2.  Request any additional service medical 
records for the veteran, including any 
separately-filed reports pertaining to 
psychiatric evaluation or psychiatric 
treatment, UCMJ records, including records 
of hospital treatment.  

Administrative records, including complete 
personnel records, performance appraisals, 
and any other records which might disclose 
the circumstances of the veteran's service 
and duties, should be sought.  The AMC/RO 
should obtain information from the Army 
concerning the duties of a soldier with an 
MOS of '91B20' between 1969 and 1971, and 
any available information regarding the 
veteran's duties which stationed in 
Panama.  

The RO/AMC should prepare a summary for 
the VA examiner which shows the veteran's 
known duties in his MOS as a medical 
specialist and which discloses the periods 
of time the veteran performed those 
duties.  

3.  The veteran should identify the 
jurisdiction in which he was charged with 
a drug offense in the 1970s, and identify 
the name, location, and state of a 
correctional facility at which he was 
incarcerated.  Then, the veteran's intake 
history and physical and AMC/RO should 
request records Thereafter, the AMC/RO 
should arrange for the appellant's records 
to be reviewed by a physician with 
expertise in infectious diseases. The 
reviewer should be provided with the 
appellant's claims file, including any 
records obtained pursuant to the above 
development, and a copy of this remand. 
The reviewer should render an opinion as 
to the etiology and onset date of the HCV 
infection.

4.  The veteran should authorize release 
of his personnel records, employment 
medical records, and performance 
appraisals or evaluations or other 
document which would disclose employment 
duties and tasks during the more than 20 
years of his employment for the city of 
Flint, Michigan.  

5.  The veteran should identify or submit 
any clinical records or non-clinical 
records to include photographs, 
statements, physical examination reports 
for purposes of employment, education, 
insurance, or other purposes, lay 
statements, and the like.  In 
particularity he veteran should be advised 
to submit any evidence which would 
establish when he obtained a tattoo of the 
right thigh.  

6.  The veteran's current VA clinical 
records, from August 2007 to the present, 
should be obtained.

An attempt to obtain the records of a 
reported 1973 VA hospitalization should be 
made.  If no records are located, a formal 
notice of unavailability should be 
obtained. 

The veteran should identify or submit 
clinical records dated from 1971 to 1975, 
prior to his incarceration, and from 1977 
to 2004, when the clinical evidence of 
record begins.

7.  After the above information has been 
obtained to the extent available, the 
veteran should be afforded examination by 
a specialist in infectious disease.  The 
examiner should be provided a copy of VBA 
Fast Letter 04-13 (June 29, 2004), or the 
updated version of that information, as in 
effect when the examination is to be 
conducted.  

The examiner should review the summary of 
the veteran's length of service in his MOS 
as a medical specialist, and review the 
veteran's service medical records and 
relevant portions of the administrative 
and personnel files, as well as relevant 
post-service clinical records, including 
records obtained during the course of this 
Remand.  After obtaining a detailed 
history from the veteran, and conducting 
any physician examination or diagnostic 
examination necessary, the reviewer must 
list and discuss all documented risk 
factors for the appellant.  The reviewer 
should rank order the documented risk 
factors relative to the probability that 
any current confirmed Hepatitis C 
infection is etiologically related to the 
risk factor.  In particular, the reviewer 
should address the appellant's in-service 
medical occupation activities, his post-
service alcohol and drug use, his medical 
and dental history, his post-service 
employment risks, risks associated with 
incarceration, risks associated with a 
tattoo of the right thigh, and the 
veteran's social/sexual history.

Specifically, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent, or 
greater, likelihood), or whether it is 
less than likely (less than a 50 percent 
likelihood) that the veteran's current 
diagnosis of hepatitis C is etiologically 
related to the appellant's period of 
military service from 1969 to 1971, 
including the veteran's military 
occupational specialty as a medical 
specialist.  The basis of the opinion 
should be included in the document 
containing the opinion.

8.  Any additional development suggested 
by the evidence should be undertaken.  
Then, the AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the reviewer 
report.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

9.  Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the appellant's Hepatitis C 
service connection claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


